t c memo united_states tax_court richard brian friedman and sandra m friedman petitioners v commissioner of internal revenue respondent docket no 26095-11l filed date richard brian friedman and sandra m friedman pro sese mimi m wong for respondent memorandum findings_of_fact and opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection actions s under sec_6320 and or notice_of_determination dated date we must decide whether respondent’s determination to proceed with collection action regarding petitioners’ unpaid income_tax_liability for tax_year was proper unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners resided in connecticut when the petition was filed on date petitioners timely filed with extension a form_1040 u s individual_income_tax_return for tax_year reporting an income_tax_liability of dollar_figure petitioners did not make the required estimated_tax payments and did not make any payment with their return resulting in an underpayment_of_tax respondent assessed the unpaid tax plus a penalty and interest for tax_year on date respondent sent petitioners a letter final notice_of_intent_to_levy and notice of your right to hearing advising petitioners that they could request a hearing on date respondent received timely from petitioners a form request for a collection_due_process or equivalent_hearing petitioners indicated on this form that they were interested in an installment_agreement as a collection alternative on their form petitioners requested a hearing to explore paying via an offer_in_compromise because of extraordinary medical-related expenses and substantial loss of income between december and date on date the settlement officer sent petitioners a letter scheduling a telephone hearing for date and explaining what information was needed before they could be considered for an installment_agreement respondent requested a form 433-a collection information statement for wage earners and self-employed individuals a signed form_1040 for an application fee or fee waiver for a proposed offer-in-compromise and a downpayment for a proposed installment_agreement by date on date the settlement officer sent petitioners a letter granting their oral request to delay the hearing until date respondent delayed the deadline for requested documents until date petitioners requested a face- to-face collection_due_process cdp hearing respondent reassigned the case and a different settlement officer reviewed the case on date the appeals_office received petitioners’ form 433-a petitioners’ combined income had been consistently over dollar_figure per year on date the settlement officer sent petitioners a letter verifying that a face-to-face cdp hearing was scheduled for date the letter also requested the following documentation within days proof of estimated_tax payments for tax_year a copy of petitioners’ latest home mortgage statement a legible page of the form 433-a a copy of their life_insurance premium statement verification of health insurance premium payments and outstanding medical bills and verification of child care expenses paid of dollar_figure per month on date petitioner husband called the settlement officer to reschedule the face-to-face cdp hearing on date the settlement officer sent petitioners a letter rescheduling the face-to-face cdp hearing to date on date petitioners sent a letter confirming the hearing and included an updated form 433-a an employment letter agreement for petitioner husband and an email explaining petitioners’ medical benefits on date petitioners sent the settlement officer information about their life_insurance policies on date the face-to-face cdp hearing was held petitioner husband proposed that the government delay the collection of the tax_liability until date because he would receive a bonus at that time the settlement officer explained that he could not accept that offer because petitioners were not in compliance with their and tax payment obligations petitioner husband explained that he had financial hardships the settlement officer responded that petitioners did not have a financial hardship per internal revenue service irs standards and provided petitioners with a copy of the national and local standard for expenses on date the settlement officer sent petitioners the notice_of_determination sustaining the proposed levy action and denying petitioners’ request to delay collection action until date the settlement officer denied the request because the required estimated_tax payments had not been made for and and because petitioners did not meet the financial hardship guidelines in the notice_of_determination the settlement officer verified that all requirements of applicable law and administrative procedure had been met the settlement officer also determined that the collection action balanced the need for the efficient collection of unpaid taxes with the legitimate concern that such actions be no more intrusive than necessary on date petitioners filed a petition with this court petitioners contend petitioner husband will receive a bonus in february of and actions taken by respondent may jeopardize his job petitioners did not raise the issue of the penalty in the petition opinion where the validity of the underlying tax_liability is properly at issue we review the determination de novo 114_tc_604 114_tc_176 petitioners have the burden_of_proof regarding their underlying tax_liability see rule a a taxpayer may not challenge an underlying tax_liability during a cdp hearing unless the taxpayer did not receive a statutory_notice_of_deficiency for the liability or did not otherwise have the opportunity to dispute the liability sec_6330 see also 122_tc_1 the court considers an underlying tax_liability on review only if the taxpayer properly raised the issue during the cdp hearing sec_301_6330-1 q a-f3 proced admin regs see also 129_tc_107 holding that the court does not have jurisdiction to consider sec_6330 issues that were not raised before the appeals_office petitioners raised concerns about the penalty at trial petitioners did not dispute the underlying deficiency or interest accrued petitioners failed to raise this issue during their cdp hearing during the hearing petitioners wanted to know how the penalty was assessed they did not question the amount of the penalty assessed or the underlying liability petitioners’ underlying liability is not properly before the court cf mattina v commissioner tcmemo_2010_127 barring a taxpayer from asking court to make determination regarding his underlying tax_liability because the taxpayer failed to raise arguments and provide evidence regarding his tax_liability at the hearing level petitioners likewise failed to raise the penalty in their petition accordingly it is deemed conceded see rule b any issue not raised in the assignments of error shall be deemed conceded where the validity of the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 sec_6330 requires the settlement officer to consider the following during a cdp hearing whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see also 117_tc_183 we note that the settlement officer properly based his determination on the factors specified by sec_6330 petitioners requested that collection action be delayed until date when petitioner husband would receive a bonus pursuant to his employment contract respondent contends that it was not an abuse_of_discretion to deny petitioners’ request to delay the collection a settlement officer may refuse a taxpayer’s collection alternative if the taxpayer has a history of noncompliance and is not in compliance with current tax obligations giamelli v commissioner t c pincite balsamo v commissioner tcmemo_2012_109 estimated_tax payments ensure that current taxes are paid the irs’ goal is to reduce and ultimately eliminate the entire debt which can be done only if current taxes are paid while old debts are retired 412_f3d_819 7th cir aff’g 123_tc_1 even though petitioners contend that they were in compliance with their tax obligations until petitioners failed to make estimated_tax payments for tax_year sec_2010 and sec_2011 the settlement officer did not abuse his discretion by refusing petitioners’ collection alternative sec_6159 authorizes the commissioner to enter into installment agreements with taxpayers to satisfy their liabilities if the commissioner determines that such agreements will facilitate the collection of the liabilities the internal_revenue_manual irm and sec_301_6159-1 sec_301_6320-1 and sec_301_6330-1 proced admin regs establish the irs procedures for determining whether an installment_agreement will facilitate the collection of a liability see etkin v commissioner tcmemo_2005_245 according to the irm a taxpayer’s ability to pay is determined by comparing monthly income to allowable expenses a settlement officer may accept at a minimum a monthly payment equal to the excess of a taxpayer’s monthly income over the taxpayer’s allowable expenses see lites v commissioner tcmemo_2005_206 see also irm pt date discussing other installment_agreement acceptance factors considered generally it is not an abuse_of_discretion to deny a taxpayer’s request for a delay in collection where the taxpayer has sufficient assets to pay the liability see curran v commissioner tcmemo_2012_234 foley v commissioner tcmemo_2007_242 even when the taxpayer lacks disposable income but possesses sufficient assets that can be liquidated to pay the tax_liability the settlement officer’s denial of delayed collection is not an abuse_of_discretion see fangonilo v commissioner tcmemo_2008_75 petitioners had substantial income the settlement officer estimated that petitioners had a monthly disposable income of dollar_figure the settlement officer used local and national standards to calculate petitioners’ allowable expenses and found that petitioners could pay per application of the local and national standards settlement officers may deviate from local and national standards when taxpayers demonstrate with reasonable substantiation and documentation that they would not have adequate means to provide for their basic living_expenses see marascalco v commissioner tcmemo_2010_130 aff’d 420_fedappx_423 5th cir even taking into account petitioners’ costly and one-time unexpected medical_expenses the settlement officer properly determined that petitioners had adequate means to provide for their basic living_expenses given their substantial income we hold that the settlement officer did not abuse his discretion by adhering to local and national standards even if it forces petitioners to change their lifestyle see perrin v commissioner tcmemo_2012_22 citing 124_tc_165 aff’d 454_f3d_782 8th cir marks v commissioner tcmemo_2008_226 petitioners contend that payment should be delayed because of their medical_expenses and because of petitioner husband’s projected future income as made evident by his employment contract the settlement officer did not abuse his discretion by rejecting petitioners’ request to delay payment of their tax_liability until some indefinite future date when petitioner’s net asset value is increased see foley v commissioner tcmemo_2007_242 clawson v commissioner tcmemo_2004_106 we conclude that respondent’s determination to proceed with collection was not an abuse_of_discretion the proposed collection action is sustained to reflect the foregoing decision will be entered for respondent
